Regardless of the equities of plaintiff's application, matters as to which the superior court of Kern County had complete power to provide in its final judgment (City ofPasadena v. Superior Court, 157 Cal. 781, [109 P. 620]), this court is satisfied that it must be held, in view of the thoroughly settled rule to that effect, that it has no power to grant the relief sought. The situation is simply that the superior court by final judgment has denied the injunctive relief sought, refusing to make any provision in such judgment by way of injunctive relief pending appeal. Any temporary injunction previously granted ipso facto terminated with the giving of judgment on the merits denying an injunction, unless in some way maintained by express provision in such judgment. It is thoroughly settled by our rulings that to grant any such relief as is here sought would not be relief in aid of our appellate jurisdiction, and that under our constitutional and statutory provisions we have no original jurisdiction in injunction matters. The view expressed in Hicks v. Michael,15 Cal. 107, 114, has never been departed from in this regard, and we see no reason to doubt the correctness of those views. The same conclusion was the basis of *Page 9 
our denial of a similar application in Platt v. City and Countyof San Francisco, S. F. No. 5562, made May 9, 1910, in which no opinion was filed.
The application is denied.
Sloss, J., Shaw, J., Lorigan, J., and Lawlor, J., concurred.